25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Restoney ROBINSON, Plaintiff Appellant,v.James C. GARDNER;  Willie C. Surles;  Larry Gauidin,Sergeant;  John McCoy;  Captain Gregory;Lieutenant Stone;  Officer Stanley;Officer Haire;  Officer Rawls,Defendants Appellees.
No. 946156.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (MISC-92-24-F)
Restoney Robinson, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his pleadings we construe as Fed.R.Civ.P. 60(b) motions for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Gardner, No. MISC-92-24-F (E.D.N.C. Dec. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.